Citation Nr: 9934089	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied the 
veteran's claim for service connection for PTSD.  The veteran 
timely appealed to the Board of Veterans' Appeals (Board).  
The veteran perfected his appeal through the submission of VA 
Form 9, in which he requested a hearing before a local VA 
official (RO Hearing).  The veteran testified at an RO 
hearing on April 28, 1998.  His service connection claim is 
now before the Board for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran served as an ambulance driver in Vietnam, but 
did not engage in combat with the enemy.  

3.  Although the veteran has been diagnosed with PTSD by his 
private psychologist and by a VA psychologist, a VA 
psychiatrist and a VA psychiatric board have ruled out a 
diagnosis of PTSD, instead diagnosing the veteran with 
generalized anxiety disorder.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 110, 1131, 1154(b), 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the military from April 
1943 to December 1945.  The veteran indicates that he was 
stationed in England during World War II.  His military 
records indicate that he served in Europe from March 1944 to 
December 1945.  The veteran's Military Occupational Specialty 
(MOS) was ambulance driver.  He reports that as part of this 
job, he was frequently charged with the task of removing 
corpses from crashed aircraft at air bases.  The veteran's 
decorations and citations include the Victory Medal, a Good 
Conduct Medal, a Distinguished Unit Badge, and the European 
Theater Campaign Medal with bronze service stars.

In September 1997, the veteran filed a claim for service 
connection for PTSD.  The RO sent the veteran the forms 
required in order to obtain his military records from 
government archive facilities.  The veteran did not complete 
and return these forms.  It was later determined that the 
veteran's personnel records and service medical records 
(SMRs) were likely lost or destroyed in a fire many years ago 
at the National Personnel Records Center (NPRC).

The veteran underwent a VA PTSD examination in September 
1997.  The psychiatric examiner noted the veteran's recent 
onset of nervousness and restlessness.  The examiner also 
noted the veteran's complaints of having difficulty 
concentrating, feeling irritable and experiencing muscle 
tension.  The veteran reported being treated by a 
psychologist and indicated that he was participating in a 
PTSD group.  He reported having intrusive thoughts of 
removing burned bodies from crashed airplanes, but was unable 
to quantify how frequently he experienced these thoughts.  
The veteran denied having nightmares or flashbacks, but 
admitted to feeling depressed.  The examiner noted that the 
veteran did not have feelings of detachment or estrangement, 
nor did he have a restricted range of affect or sense of a 
foreshortened future.  The examiner found that the veteran 
was vague with his answers and when asked why he had sought 
treatment after so many years, the veteran replied in part 
that "my wife and I need more money, I figure that the 
service has something to do with my feeling nervous."

The examiner diagnosed the veteran with generalized anxiety 
disorder, and stated specifically that the veteran "did not 
meet the criteria for post-traumatic stress disorder."  The 
basis for his diagnosis was that while the veteran 
experienced intrusive thoughts that were distressing, they 
occurred only occasionally.  In addition, it was significant 
that the veteran did not experience nightmares or flashbacks.

The veteran submitted private medical records from Edwin 
Ayers Ph.D. of the Counseling Consortium for PTSD, a private 
treatment practice located in Greenwood, South Carolina.  Dr. 
Ayers' clinical treatment plan dated December 3, 1997 noted 
that the veteran feels depressed most of the time, and that 
he experiences frequent thoughts of World War II combat 
situations.  Dr. Ayers also noted that the veteran reported 
sensitivity to pressure, experienced sleeplessness and 
disorientation, and reported problems with nerves.  Dr. Ayers 
diagnosed the veteran as having PTSD with chronic depression 
based upon the veteran's "recurrent and intrusive 
recollections of WW II combat events."  Dr. Ayers also noted 
that the veteran experienced detachment and estrangement, 
survivor's guilt and memory impairment.  Dr. Ayers referred 
the veteran to the Columbia South Carolina VA Medical Center 
(VAMC) for physical and psychological evaluations and 
recommended individual and group counseling.  Dr. Ayers 
suggested that these counseling sessions include 
interpersonal and group communications, progressive 
relaxation training, adaptive coping strategies, positive 
emotions training, and sleep management techniques.  

Later in December 1997, the RO issued a rating decision 
concerning the veteran's PTSD claim.  

The RO attempted to obtain the veteran's service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC), from the VA Service Medical Records Center, and from 
the veteran himself.  However, the NPRC could provide none of 
the veteran's SMRs.  A response from the NPRC dated September 
20, 1997 indicated that there were no personnel records, 
SMRs, or SGOs on file for the veteran.  The VA Service 
Medical Records Center supplied the RO with a Benefit 
Delivery Network printout dated December 5, 1997, which 
indicated that they had no SMRs pertaining to this veteran.  
In addition, In December 1997, a Military Records Specialist 
at the RO found that while the veteran had responded to a 
request for information regarding medical treatment in 
service, the information he provided was not sufficient to 
identify any records.  In December 1997, the veteran's 
representative informed the RO by letter that the veteran did 
not have any copies of his SMRs.  Based upon these factors, 
in December 1997, the RO issued an Administrative Decision 
finding that the veteran's SMRs were unavailable, that all 
possible sources for locating his SMRs had been exhausted, 
and that further efforts to obtain these records would be 
futile.

The veteran filed his Notice of Disagreement (NOD) in January 
1998.  He alleged that his personal physician was more 
familiar with the symptomatology he exhibited than the VA 
examiner who spent far less time with him.  The RO issued a 
Statement of the Case (SOC) in February 1998. In February 
1998, the RO received a reply to its request for PTSD 
stressor development information.  The veteran submitted the 
PTSD Questionnaire, and a letter written by his 
granddaughter, Ms. [redacted].  The PTSD Questionnaire 
responded to most questions with the answer "see letter."  
In the letter, Ms. [redacted] indicated that she was responding 
on behalf of her grandfather because he is unable to read or 
write.  Ms. [redacted] indicated that the veteran's duties in 
the military during World War II required him to "haul dead 
and mutilated bodies from crash sites to hospitals" and that 
"some of these bodies had no heads or partial heads."  Ms. 
[redacted] wrote that her grandfather "saw these nameless 
faces for more than 2 years" and that "often times he 
states while crying that towels had to be put over pilots 
heads so they could be dealt with." Ms. [redacted] wrote that 
she has "witnessed the horror that [her] grandfather goes 
through daily, thinking of this, also he has terrible 
nightmares at night."  Ms. [redacted] stated that her letter is 
the veteran's "testimony of pure horror." The same month, 
the RO considered the veteran's PTSD and stressor 
information, and issued a Supplemental Statement of the Case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran perfected his appeal and requested an RO hearing in 
March 1998.

The veteran testified at an RO hearing on April 28, 1998.  He 
reported having constant thoughts about the burned and 
dismembered bodies of deceased airmen he encountered during 
his military service.  He reported experiencing lack of 
sleep, 
 Nightmares and indicated that the smell of overcooked 
hamburger triggered his memories of burned bodies.  The 
veteran also indicated that his memories caused him to feel 
"pretty bad," short tempered and nervous.  The veteran 
stated that he was taking prescription for his psychiatric 
difficulties, but did not know specifically what had been 
prescribed.  The veteran also indicated that his thoughts of 
World War II often caused him to cry.

VA outpatient treatment reports dated from March and April 
1998 include a diagnosis of PTSD with chronic severe 
industrial impairment and Global Assessment of Functioning 
(GAF) score of 41.

In May 1998, a psychiatric board consisting of two VA 
psychiatrists examined the veteran.  These examiners noted 
the veteran's history and were familiar with the September 
1997 evaluation conducted by the previous VA psychiatrist.  
The examiners noted the veteran's complaints of feeling 
nervous and having nightmares at the rate of two or three per 
week.  During the nightmares he reported seeing dead bodies.  
The veteran could not indicate any particular stimuli or 
situations that triggered these symptoms.  The examiners 
noted the veteran did not have markedly diminished interest 
in his activities, noting that he enjoyed fishing and 
attending church.  The veteran did not report any feelings of 
detachment or estrangement from others.  The examiners noted 
that the veteran not only had no sense of a foreshadowed 
future, but that he seemed to have an optimistic outlook on 
life.  The veteran did not report experiencing irritability 
or outbursts of anger.  The veteran did not report 
hypervigilance, but did indicate feelings of restlessness or 
being on edge, being easily fatigued and sometimes having 
difficulty concentrating.

The VA psychiatric board diagnosed the veteran with 
generalized anxiety disorder and dementia not otherwise 
specified.  It was noted that the veteran had stressors 
related to his wife's chronic illness and her inability to 
take care of herself, and they also noted that the veteran 
experienced anxiety relating to his diminished financial 
resources.  The board also observed that the veteran had 
difficulty related to recollections of his wartime experience 
that included nightmares two or three times a week.  The 
psychiatric board concluded that the veteran did not have 
PTSD.  Although it noted that some elements of PTSD were 
present, those elements did not reach the level required to 
meet the diagnostic criteria for PTSD.  The psychiatric board 
observed that the veteran was moving toward a dementing 
process at the time of their examination.

The RO continued the denial of the claim in June 1998.  

In July 1998, the RO received a handwritten letter from a VA 
licensed clinical psychologist, who indicated that he had 
examined and counseled the veteran.  This VA psychologist 
held postings at the VAMC in Columbia South Carolina and the 
Department of Neuropsychiatry and Behavioral Science at the 
University of South Carolina School of Medicine.  This 
examiner was one of the veteran's treating physicians at the 
VAMC, and indicated in his letter that he had been involved 
in evaluating the veteran for approximately six months.  The 
examiner diagnosed the veteran with PTSD and characterized 
the condition as a chronic severe industrial impairment.  The 
examiner stated that the veteran met the PTSD criteria set 
forth is DSM-IV, § 309.81, and noted further that the veteran 
has a GAF score of 49.  Symptoms of particular note included 
persistent panic attacks with depression, crying periods, 
difficulty in adapting to stressful circumstances, suicidal 
thoughts and severe nightmares.  The examiner linked these 
symptoms to the veteran's military service as an ambulance 
driver in World War II where the veteran "saw the most 
severe death and destruction" which he noted to be "burned 
bodies, heads shot off, etc."  The examiner further stated 
that he has evaluated "men in combat for 27 years" and that 
he "can state with a high degree of certainty that the 
veteran's current PTSD is directly related to combat 
trauma."  

In August 1998, the RO continued the denial of the claim.  
Also in August 1998, the veteran filed a statement in support 
of his claim, in which noted that his examination at the 
Augusta VAMC (by the May 1998 VA psychiatric board) lasted 
only 10 minutes, and requested another examination.


II.  Legal Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394-395 (1996).

The veteran alleges that he has PTSD as a result of 
experiencing stressful events related to his Military 
Occupational Specialty (MOS) as an ambulance driver in 
England during World War II.  A VA psychologist diagnosed 
PTSD in July 1998, and the veteran also has a diagnosis of 
PTSD from his private psychologist, Dr. Ayers, dated in 
December 1997.  Because the claim is, at least, plausible, it 
is, thus, well grounded.  See 38 U.S.C.A. § 5107(a); Patton 
v. West, 12 Vet. App. 272, 276-277 (1999).  

However, neither of the diagnoses referred to above appears 
to provide a sufficient basis for a grant of service 
connection for PTSD.  As with all psychiatric diagnoses made 
in connection with claims for VA benefits, a diagnosis of 
PTSD must conform to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  However, Dr. Ayers did not 
specify the particular stressor underlying his diagnosis of 
PTSD.  Moreover, while the VA psychologist who indicated that 
he had been involved in treatment specifically mentioned that 
the veteran was exposed to significant stressful experiences 
as an ambulance driver in World War II, and attributed his 
PTSD to his "combat" experiences.  However, combat, as that 
term is defined, is neither shown nor alleged.  Although, his 
service personnel records indicate he was stationed in the 
European Theater during World War II, he worked as an 
ambulance driver.  This is a position that typically would 
not involve actual combat, and the fact that the veteran may 
have worked in a "combat zone" does not, in and of itself, 
support the diagnosis of PTSD.  See Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996); Zarycki, 6 Vet. App. at 98; 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Moreover, the 
evidence indicates that the military decorations he received 
as a result of his service were the Victory Medal, the Good 
Conduct Medal, the Distinguished Unit Badge, and the European 
Theater Campaign Medal with bronze service stars, none of 
which are among those typically awarded for combat service.  
Furthermore, while the VA psychologist who had been treating 
the veteran stated that the veteran met the diagnostic 
criteria for PTSD, citing to the relevant DSM provision, he 
did not specify how the diagnostic criteria were met.

It is also significant that a VA psychiatrist and a medical 
board made up of two VA psychiatrists have ruled out a 
diagnosis of PTSD, instead diagnosing the veteran with 
generalized anxiety disorder and dementia not otherwise 
specified.  Both reports included a discussion of the 
veteran's symptoms (to include whether he was specific or 
vague in his accounts) in relation to the PTSD diagnostic 
criteria.  The veteran's pertinent history was considered; 
the board of psychiatrists specifically indicated that the 
veteran's claims file had been reviewed.  The psychiatric 
board also specifically identified other stressors elicited 
during its examination of the veteran that was not related to 
service to account for the veteran's anxiety, to include his 
wife's chronic illness and her inability to take care of 
herself, as well as his diminished financial resources.  
While the Board does not doubt that the veteran had many 
stressful and unpleasant experiences in his capacity as an 
ambulance driver during World War II, the Board finds these 
more thorough, comprehensive medical reports more persuasive 
on the question of whether the veteran, in fact, suffers from 
PTSD as a result of his wartime experiences-the initial, 
primary consideration in adjudicating a claim for service 
connection for PTSD.  

In view of the foregoing, the Board finds that the 
proponderance of the evidence is against the claim for 
service connection for PTSD.  As such, the benefit-of-the-
doubt doctrine is not for application, and the veteran's 
claim for benefits must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) 

As a final point, the Board notes that the veteran has 
asserted that the May 1998 VA psychiatric board examination 
lasted only "10 minutes" and that he should be scheduled to 
undergo another examination.  While the Board is unable to 
comment upon the length of the examination, it is noted that 
the examination report reflects consideration of the 
veteran's pertinent psychiatric history, current complaints, 
relevant diagnoses, and discussion of why the diagnosis of 
PTSD is not appropriate.  As such, that evaluation report is 
deemed sufficient for adjudication purposes, and another VA 
examination is not warranted in connection with the current 
claim.


ORDER

The claim for service connection for PTSD is denied.

	

____________________________
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

